DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Applicant’s Response
Applicant response filed on May 12, 2022 is acknowledged.


Claims Pending
Applicant has previously cancelled claims 1-64 and added claims 65-73 which are examined. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless-
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-ATA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 65, 67, 69 and 71 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinell et al. (US 2006/0059589) for reasons set forth in the previous Office action which are restated below. Applicant’s arguments filed May 12, 2022 have been fully considered but they are not persuasive. 



The claims are broadly drawn to method of producing a transgenic plant by comprising pre-culturing a dry meristematic explant prior to transformation in a liquid medium for 1-5 days and transforming the explant with a heterologous nucleic acid sequence to produce transformed cells comprising the heterologous nucleic acid sequence and where the heterologous nucleic acid sequence comprises a selectable marker conferring tolerance to glyphosate and regenerating a  transgenic plant form the transformed cells.

Martinell et al. disclose a soybean seed soaked in water (which reads on a dry explant and liquid medium), to help keep the meristem intact, and then put on a germination medium for about 24 hours (i.e. 1-5 days) and in dark conditions then the meristem is excised ([0019]-[0020], [0032]-[0033]). Martinell et al. also disclose the preferred type of selectable marker genes is conferring resistance to glyphosate ([0015], [0018], [0032]-[0035], [0048]). Martinell et al. also disclose collecting the shoots to induce roots and transferred to soil and grown to maturity (i.e. regenerating) ([0027], [0036], [0042], [0054]).

The methods disclosed by Martinell et al. meet the limitations of claim 65 and thus anticipates the claimed invention.


Response to Arguments
Applicant’s arguments concerning the above art rejection have been fully considered but are not deemed to be persuasive.

Applicant argues (middle of page 4) that “Martinell discloses removing the meristem from the soybean seed after soaking in water and germinating.”

This is not found persuasive. Martinell et al. teach soaking a seed in water, preculturing in a liquid germination media for 24 hours (1-5 days), excising the meristematic explant and transforming the explants with genes conferring resistance to glyphospate. The instant specification discloses that the explant may be recovered from a hydrated seed, from dry storable seed, from a partial rehydration of dried hydrated  explant,….or from a seed that is “primed”; that is, a seed that has initiated germination…” (see page 13, lines 11-14). 
According to the specification, the “primed” explant, as taught by Martinell et al., would be considered a dry explant. Excising the meristem tissue before or after the soaking/incubating is a choice of convenience. Therefore, Martinell et al. teach each and every limitation as recited in claim 65.

Thus, the rejection is deemed proper and is maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 65-73 remains rejected under 35 U.S.C. 103 as being unpatentable over Martinell et al. (US 2006/0059589) in view of Jones et al. (US 5,217,902), Kadkade (US 6,127,181), Armstrong et al. (US 6,603,061) and Duncan et al. (US 2004/0210958) for reasons set forth in the previous Office action which are restated below. Applicant’s arguments filed May 12, 2022 have been fully considered but they are not persuasive. 

The claims are broadly drawn to a method of producing a transgenic plant by comprising pre-culturing a dry meristematic explant prior to transformation in a liquid medium for 1-5 days and transforming the explant with a heterologous nucleic acid sequence to produce transformed cells comprising the heterologous nucleic acid sequence, wherein the pre-culturing occurs at a temperature of between 23°C and 28°C and occurs in dark conditions and wherein the heterologous nucleic acid sequence comprises a selectable marker conferring tolerance to spectinomycin and the explant is contacted, prior to, concurrently with, and/or following step (a) or step (b), with at least a first media comprising spectinomycin to select transformed cells comprising the heterologous nucleic acid sequence and wherein the heterologous nucleic acid sequence comprises a selectable marker conferring tolerance to glyphosate and wherein the explants are grown in the presence of a fungicide during, or subsequent to step (a) and further comprising regenerating a transgenic plant from the transformed cells where regenerating is performed in a liquid regeneration medium and wherein the dry explant was stored prior to pre- culturing for a period of time of 3 months to 2 years.

Regarding claims 65-67, 69, 71, Martinell et al. teach using a soybean seed soaked in water (which reads on liquid medium), which help keep the meristem intact, and then put on a germination medium for about 24 hours (i.e. 1-5 days) and 20°C in dark conditions then the meristem is excised ([0019]-[0020], [0032]-[0033]). Additionally, Martinell et al. teach that explants were transferred to a liquid medium in the dark at 23°C to 28°C ([0035]). Martinell et al. also teach the preferred type of selectable marker genes is conferring resistance to glyphosate ([0015], [0018], [0032]-[0035], [0048]). Martinell et al. also teach collecting the shoots to induce roots and transferred to soil and grown to maturity (i.e. regenerating) ([0027], [0036], [0042], [0054]).

Martinell et al. does not teach where a selectable marker conferring tolerance to spectinomycin is used or where a fungicide is used during or subsequent to step (a) of claim 65 or where the regenerating is performed in a liquid medium or where the dry explant was stored prior to pre-culturing for a period of 3 months to 2 years.

Regarding claimed 65(a), 66, 73, Kadkade (US 6,127,181) teaches that cryopreserved cells (i.e. dry) are thawed (i.e. precultured) to a temperature above freezing (which reads on 23°C to 28°C) and are incubated in liquid suspension and viable cells are recovered in liquid media (col. 3, lines 58-60). Plant cells were precultured for three days in liquid nutrient which supported growth of cells upon post thawing of cells (col.33, lines 57-61). Plant cells can be apical meristems (top of col. 4). Plant cells to be cryopreserved by lyophilization removes about 60% of the water and in combination with vitrification can remove up to about 95% water (i.e. dry) (col. 3, lines 8-15). Long term storage may be for months and many years (i.e. which reads on 3 months to 2 years) without significant loss of cell viability (col. 20, lines 21-23). Kadkade also teaches that cryopreserved plant cells are not significantly genetically or phenotypically altered by cryopreservation (col. 3, lines 54-55).

Regarding claim 68 and 71, Jones et al. teach that the use of plant cells transformed by recombinant genetic techniques to express resistance to spectinomycin (col. 1, lines 10-21; col. 2, lines 10-20, 54-63). The transformed plant cells can be grown to produce plants, (i.e. regenerating a transgenic plant from the transformed cells) that are resistant to spectinomycin as well as producing the desire expression product (col. 8, lines 6-16).

Regarding claims 65, 68, 70, Armstrong et al. teach suitable tissue can include meristem (col. 9, lines 4-18) and that preculturing the tissue in an appropriate medium prior to transformation can occur for any length of time such as one day to seven days (i.e. 1-5 days) (col. 9, lines 56-65). Additionally, Armstrong et al. teach using growth inhibiting agents, such as nystatin and thiabendazole (i.e. fungicides), in the presence with Agrobacterium is effective and has a neutral or positive effect on plant growth, which reads on claims 65(b) and 70. (col.11, lines 49-57; col. 12, lines 48-65). In addition, Armstrong et al. teach using spectinomycin (col. 11, line 58; col. 12, lines 22-33).

Regarding claim 66-67 and 70-71, Duncan et al. teach using a fungicide where the seed is coated with a fungicide and incubated at about 28°C for two days in the dark and using a liquid medium in regenerating a transgenic plant from the transgenic cells (see [0047] and [0126]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to obtain a transgenic plant by preculturing a meristematic explant in a liquid medium for 1-5 days then transforming the explant with a heterologous nucleic acid sequence to produce transgenic cells as taught in Martinell et al. and modify the method by incorporating a dry meristematic explant as taught in Kadkade. Kadkade teaches that cryopreserved plant cells can have water removed up to 95% (i.e. 5% moisture). As disclosed in the specification (see page 6, lines 8-12) “an internal moisture content of the explant of from about 3% to about 25%” and the conditions to maintain the explant are at a temperature of between -80°C and about 60°C and teaches that the explant can be recovered (i.e. precultured) in a liquid medium from 1-5 days at temperatures above freezing as taught in Martinell et al. as well. One of ordinary skill in the art would have incorporated the dry meristem explant and precultured it to use prior to transformation because cryopreserved cells are not significantly genetically or phenotypically altered by cryopreservation as taught in Kadkade, which would be a benefit because the plant cells can be used at different time (i.e. months or years) on an as needed basis.        

It would have been further obvious to modify the method and confer tolerance to spectinomycin by using a heterologous nucleic acid sequence to produce transgenic plants from transgenic cells as taught in Jones et al. and Armstrong et al. because as taught in Jones et al. resistance to such markers are advantageous because they are non-lethal, provide a rapid visual identification of transformed cells and permit selection in media containing spectinomycin.  

It would have been further obvious to use a heterologous nucleic acid sequence which comprises a selectable marker conferring tolerance to glyphosate as taught in Martinell et al. because glyphosate can act as a selection agent as well as shoot-inducing hormone which would result in fewer number of steps to produce the transgenic plant. 
It would have been further obvious to utilize the well-known methods of growing the explants in the presence of a fungicide during the preculture or while during the transformation as taught in Armstrong et al. and Duncan et al. because this would minimize any contamination of the cultures. It would have been also obvious to regenerate the transgenic cells to a transgenic plant and that the regeneration is done in a liquid medium as taught in Duncan et al. because the benefits of regeneration done in a liquid medium are the explant has better availability of water and nutrients (better absorption), closer contact between the explant and liquid medium, growth is enhanced in a liquid culture and dilution of exuded toxins.
	
One would have been motivated to combine the cited references to obtain the claimed invention given that the spectinomycin and glyphosate are well-known in the art to confer tolerance as taught in Martinell et al., Jones et al., and Armstrong et al. One would have been motivated to use a dry meristematic explant, which could have been kept in long term storage for the benefit of when one wanted to utilize the explant as disclosed by Kadkade.

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to confer tolerance to spectinomycin and glyphosate as a method to produce a transgenic plant. The prior art also teaches the well-known components as claimed and would have been obvious to combine them to produce the claimed invention. 

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.   


Response to Arguments
Applicant’s arguments concerning the above art rejection have been fully considered but are not deemed to be persuasive.

In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is reminded that it is the combination of teachings of Martinell et al., Jones et al., Kadkade, Armstrong et al. or Duncan et al.  teach each of the limitations of the invention as claimed as disclosed in the rejection supra. 

Applicant argues (middle of page 5) “Once again, the claims recite pre-culturing a dry meristematic explant prior to transformation in a liquid medium. As detailed in Section B, above, Martinell discloses removing the meristem from the soybean seed after soaking in water and germinating, and therefore is not shown to teach or suggest pre-culturing a dry meristematic explant prior to transformation in a liquid medium, as recited in step (a) of claim 65.”

This is not found persuasive. Martinell et al. teach soaking a seed in water, preculturing in a liquid germination media for 24 hours (1-5 days), excising the meristematic explant and transforming the explants with genes conferring resistance to glyphospate. The instant specification discloses that the explant may be recovered from a hydrated seed, from dry storable seed, from a partial rehydration of dried hydrated  explant,….or from a seed that is “primed”; that is, a seed that has initiated germination…” (see page 13, lines 11-14). 
According to the specification, the “primed” explant, as taught by Martinell et al., would be considered a dry explant. Excising the meristem tissue before or after the soaking/incubating is a choice of convenience. Therefore, Martinell et al. teach each and every limitation as recited in claim 65.

Applicant argues (middle of page 5) “None of Jones, Kadkade, Armstrong or Duncan overcomes these shortcomings, since Jones, Kadkade, Armstrong or Duncan teaches or suggests pre-culturing a dry meristematic explant prior to transformation in a liquid medium, as recited in step (a) of claim 65.

Again, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is reminded that it is the combination of teachings of Martinell et al., Jones et al., Kadkade, Armstrong et al. or Duncan et al.  teach each of the limitations of the invention as claimed as disclosed in the rejection supra. 
 
Thus, the rejection is deemed proper and is maintained.



Summary
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661